



Exhibit 10.1
[Branch Banking and Trust Company Letterhead]


October 31, 2016


Mr. Emmett Pepe
Chief Financial Officer
GSE Systems, Inc.
1332 Londontown Blvd.
Sykesville, MD 21784


Dear Emmett:


The purpose of this letter is to confirm that the Bank has agreed to the
following:


The Bank has agreed to extend the Revolving Credit Expiration Date until March
31, 2017, as defined in the Master Loan and Security Agreement dated November
22, 2011 in Section 1.1(a), by and among GSE Systems, Inc. and GSE Performance
Solutions (collectively, the Co-Borrowers) and Branch Banking and Trust Company
(successor by merger to Susquehanna Bank).


Respectfully,
Robert P Whelen, Jr.
Senior Vice President
Tel (410) 230-1073[image00001.jpg]

